AO 245B G{eV. 05/15/2018) .Fudgment in a Criminal Petty Case (Modifled) Page 1 of l

UNITED STATES DISTRICT COURT
soU'rHERN DISTRICT 0F CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

V (For Offenses Committed On or Afcer November l, 1987)

Jorge SuareZ_GOnZaleZ Case Nurnber: 3:18-mj-23084-BLM

 

 

 

 

 

 

Benjamin P Lechman
Dejéndant ’s Attomey
REGISTRATION NO. 71425298 ”F § LE D
THE DEFENDANT: _ _ _ _
le pleaded guilty to count(s) 1 Of Complaint DEC l \ lU\li
ll Was found guilty to count(s) l C_.`_Er.;,.;_ U.§_§‘:SF“TRACFT C,C‘URTRN.A
after a plea ofnot guilty. §$U . -15~\.~ w» W DEpuL_j
Accordingly, the defendant is adjudged guilty of such count(s), Whic involve the following offense(s):
Title & Section Nature of ()ffense Count Number§s!
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) 1

|:l The defendant has been found not guilty on count(s)
l:l Count(s)

 

dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
120 DAYS

Assessrnent: 310 WAIVED El Fine: WAIVED
lX| Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances

Tuesday, December 11, 2018
Date of Imposition of Sentence

Ho`r\To'RABLE MIE:HAEL s. BERG
uNITED s'rArEs MAorsTRATE JUDGE

3:18-rnj-23084-BLM

 

